Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATIONS OF THE PRINCIPAL EXECUTIVE OFFICER Pursuant to 18 U.S.C. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report of Lucas Energy, Inc. (the Company) on Form 10-Q for the three month period ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, William A. Sawyer, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. /S/ William A. Sawyer William A. Sawyer President and Chief Executive Officer February 13, 2009 1
